DISMISS; and Opinion Filed October 26, 2018.




                                             In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-18-01023-CV

                         IN THE INTEREST OF V.M.G., A CHILD

                      On Appeal from the 255th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-18-10895

                             MEMORANDUM OPINION
                           Before Justices Myers, Evans, and Brown
                                  Opinion by Justice Brown

       This appeal from the trial court’s August 3, 2018 decree of divorce was filed September 5,

2018. Because no request for findings of fact and conclusions of law or motion for new trial or to

modify the judgment was filed, the notice of appeal was due September 4, 2018 or, with an

extension motion, September 19, 2018. See TEX. R. APP. P. 26.1, 26.3. The notice of appeal was

filed September 5, 2018, but without an extension motion.

       By letter dated September 17, 2018, we directed appellant to file, no later than September

27, 2018, an extension motion explaining why the notice of appeal had been filed late. See id.

10.5(b), 26.3(b). We cautioned appellant that the appeal could be dismissed without further notice

if she failed to comply. See TEX. R. APP. P. 42.3(a); Brashear v. Victoria Gardens of McKinney,

L.L.C.., 302 S.W.3d 542, 545 (Tex. App.—Dallas 2009, no pet.) (op. on reh’g) (timely filing of
notice of appeal is jurisdictional). To date, however, she has not complied or otherwise

corresponded with the Court. Accordingly, we dismiss the appeal. See TEX. R. APP. P. 42.3(a).




                                                /Ada Brown/
                                                ADA BROWN
                                                JUSTICE



181023F.P05




                                             –2–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 IN THE INTEREST OF V.M.G., A CHILD                On Appeal from the 255th Judicial District
                                                   Court, Dallas County, Texas
 No. 05-18-01023-CV                                Trial Court Cause No. DF-18-10895.
                                                   Opinion delivered by Justice Brown,
                                                   Justices Myers and Evans participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.


Judgment entered this 26th day of October, 2018.




                                             –3–